DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is responsive to the amendment filed September 16, 2021. As directed by the amendment: Claims 1, 11, and 33-35 have been amended. Claims 2, 3, 5, 6, 8, 13, 14, 17-32, 36, 38, 41, and 42 have been cancelled. 1, 4, 7, 9-12, 15, 16, 33-35, 37, 39, 40, and 43-48 are presently pending in this application.

Claim Objections
Claim 1 is objected to because of the following informalities: In the last line, the phrase “and distal-most end” should be re-written as --and a distal-most end--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: In ll. 9, the phrase “and distal-most end” should be re-written as --and a distal-most end--. Appropriate correction is required.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9-12, 15, 16, and 43-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Can et al. (US 2010/0280368), herein referred to as Can, and in view of Morganstern Lopez et al. (US 2012/0232552), herein referred to as Morganstern Lopez.
Regarding claim 1, Can discloses a surgical device (figures 1 and 2), comprising a trocar (2) configured to (i.e. capable of) be positioned in tissue of a patient to allow access therethrough into a body cavity of the patient (Abstract), the trocar (2) including a tubular elongate body (21, 22) having a proximal portion (22) defining a first longitudinal axis (defined as “an axis along the lengthwise direction of the figure or body, usually passing through its center of gravity” by the Free Dictionary) (see figure 2 below), the tubular elongate body (21, 22) having a distal portion (21) defining a second longitudinal axis (defined as “an axis along the lengthwise direction of the figure or body, usually passing through its center of gravity” by the Free Dictionary) (see figure 2 below) that is transverse to the first longitudinal axis (see figure 2 below) such that the 

    PNG
    media_image1.png
    431
    764
    media_image1.png
    Greyscale

Yet, Can’s surgical device lacks the tubular elongate body having a cut-out in a sidewall thereof at a distal-most end of the tubular elongate body.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Can’s tubular elongate body with a cut-out in a sidewall thereof at a distal-most end of the tubular elongate body as taught by Morganstern Lopez, since such a modification would provide an alternative tubular elongate body, wherein it appears the tip of the tubular elongate body would perform equally well in receiving surgical instruments and devices to pass through it (¶90).
Regarding claim 4, the modified Can’s surgical device has wherein a longitudinal length of the distal portion (the modified Can’s distal portion) is less than a longitudinal length of the proximal portion (22 of Can) (figure 1 of Can).
Regarding claim 7, the modified Can’s surgical device has wherein the angle is in a range of about 120° to 170° (figure 2 of Can).
Regarding claim 9, the modified Can’s surgical device has wherein the tubular elongate body (the modified Can’s elongate body) is rigid (¶20 and ¶23 of Can).
Regarding claim 10, the modified Can’s surgical device has wherein the trocar (2 of Can) has a proximal housing (13 of Can) from which the tubular elongate body (the modified Can’s elongate body) distally extends (figures 1 and 2 of Can), a distal surface of the proximal housing (13 of Can) being configured to (i.e. capable of) abut an exterior surface of the tissue through which the tubular elongate body extends.

Yet, Can’s surgical system lacks the tubular elongate body having a cut-out in a sidewall thereof at a distal-most end of the tubular elongate body.
However, Morganstern Lopez teaches a tubular elongate body (32) having a cut-out in a sidewall thereof (figure 6B) at a distal-most end (figure 6B) of the tubular elongate body (32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Can’s tubular elongate body with a cut-out in a sidewall thereof at a distal-most end of the tubular elongate body as taught by Morganstern Lopez, since such a modification would provide an alternative tubular elongate body, wherein it appears the tip of the tubular elongate body would perform equally well in receiving surgical instruments and devices to pass through it (¶90).
Regarding claim 12, the modified Can’s surgical system has wherein the flexible intermediate portion (32) (¶75) has a first state (¶74), in which a longitudinal axis thereof is coaxially aligned with a longitudinal axis of the rigid proximal portion (33) (¶74) and a longitudinal axis of the rigid distal tip (31), and a second state (¶75), in which the longitudinal axis of the flexible intermediate portion (32) (¶75) is coaxially aligned with the longitudinal axis of the rigid distal tip (31) and is transverse to the longitudinal axis of the rigid proximal portion (33) (¶75 and figure 2) such that a distal portion of the obturator (3) including the flexible intermediate portion (32) (¶75) and the distal tip (31) extends at a second angle (figure 2) with respect to the rigid proximal portion (33) (¶75).

Regarding claim 16, the modified Can’s surgical system has wherein the obturator (3) is configured to (i.e. capable of) be removed from the inner lumen by being slid proximally therethrough.
Regarding claim 43, the modified Can’s device has wherein the cut-out (figure 6 of Morganstern Lopez) extends proximally from the distal-most end of the tubular elongate body (the modified Can’s tubular elongate body) and has a longitudinal length that is less than a total longitudinal length of the distal portion (the modified Can’s distal portion).
Regarding claim 44, the modified Can’s device has wherein the cut-out (figure 6 of Morganstern Lopez) interrupts a circumference of the distal portion of the tubular elongate body (the modified Can’s tubular elongate body) such that a first portion of the distal portion of the tubular elongate body has an O-shaped cross-sectional shape (figure 6 of Morganstern Lopez) and a remainder of the distal portion of the tubular elongate body, which is distal to the first portion, has a C-shaped cross-sectional shape (figure 6 of Morganstern Lopez).
Regarding claim 45, the modified Can’s system has wherein the cut-out (figure 6 of Morganstern Lopez) extends proximally from the distal-most end of the tubular elongate body (the modified Can’s tubular elongate body) and has a longitudinal length that is less than a total longitudinal length of the distal portion (the modified Can’s distal portion).
.

Claims 33, 35, 37, 39, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Can (US 2010/0280368) in view of Donaldson et al. (US 2019/0091459), herein referred to as Donaldson.
Regarding claim 33, Can discloses a surgical method (¶51), comprising advancing a trocar (2) and an obturator (3) as a unit (¶52) through tissue of a patient at an angle relative to a surface of the tissue (¶52) until distal ends of each of the trocar (2) and obturator (3) enter a body cavity underlying the tissue (¶52), wherein the trocar (2) includes a tubular elongate body (21, 22) having a proximal portion (22) defining a first longitudinal axis (defined as “an axis along the lengthwise direction of the figure or body, usually passing through its center of gravity” by the Free Dictionary) (see figure 2 above), the tubular elongate body having a distal portion (21) defining a second longitudinal axis (defined as “an axis along the lengthwise direction of the figure or body, usually passing through its center of gravity” by the Free Dictionary) (see figure 2 above) that is transverse to the first longitudinal axis (see figure 2 above) such that the distal portion (21) extends at a fixed angle (e.g. non-deformable, ¶23) with respect to 
Yet, Can does not explicitly teach then changing the angle of the trocar and obturator relative to the surface of the tissue and the angle is changed such that a longitudinal axis of the proximal portion of the trocar is substantially perpendicular to the surface of the tissue.
However, Can teaches the trocar and obturator may be advanced through a rectoscope (5) (¶76 and figure 4) which allows the swivel or tilting of trocar and obturator (¶76). Furthermore, one of ordinary skill in the art would recognize that repositioning or changing the angle of the unit would be necessary in order to prevent tissue trauma due to the curved nature of the unit. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Can with changing the angle of the trocar and obturator relative to the surface of the tissue, and changing the angle such that a longitudinal axis of the proximal portion of the trocar is 
The modified Can’s method has removing the obturator (3) from the trocar (2), and with the longitudinal axis of the proximal portion (22) of the trocar (2) being substantially perpendicular to the surface of the tissue (figure 2). In addition, Can teaches a flexible operation instrument can be introduced into the abdominal wall (¶52) but lacks a detailed description of advancing a chest tube through the trocar and into the body cavity from outside the patient.
However, Donaldson teaches the step of advancing a chest tube (170) through an access pathway (20) and into the body cavity from outside the patient (Abstract and figures 9-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the modified Can’s method having a trocar and instrument with the step of advancing a chest tube through the access pathway and into the body cavity from outside the patient as taught by Donaldson, since such a modification would allow the surgeon to treat a patient’s chest during thoracic surgery (¶35).
Regarding claim 35, the modified Can’s method has wherein the fixed angle is in a range of about 120° to 170° (figure 2 of Can).
Regarding claim 37, the modified Can’s method has wherein the body cavity is a thoracic cavity (¶21 of Can). 

Regarding claim 40, the modified Can’s method has wherein the distal tip of the obturator (3 of Can) is rigid (¶75 of Can), the obturator has an elongate shaft (figure 2 of Can) with a rigid proximal portion (33 of Can) (¶75 of Can) and a flexible intermediate portion (32 of Can) (¶75 of Can) located between the rigid proximal portion (33 of Can)  (¶75) and the rigid distal tip (31 of Can) (¶75 of Can), and the flexible intermediate portion (32 of Can) (¶75 of Can) automatically bends at the curved distal portion (21 of Can) within the trocar (2 of Can) during the distal advancement of the obturator (3 of Can) within the trocar (2 of Can). 

Claims 34, 47, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Can and Donaldson as applied to claim 33 above, and further in view of Morganstern Lopez (US 2012/0232552).
Regarding claim 34, the modified Can’s method discloses all the features/elements as claimed but lacks wherein the trocar has a cut-out in a sidewall thereof at the distal-most end of the trocar, and the cut-out faces upward during the advancement of the trocar and obturator through the tissue.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Can’s method having a tubular elongate body with a cut-out in a sidewall thereof at a distal-most end of the tubular elongate body as taught by Morganstern Lopez, since such a modification would provide an alternative tubular elongate body, wherein it appears the tip of the tubular elongate body would perform equally well in receiving surgical instruments and devices to pass through it (¶90). 
Thus, the modified Can’s method has the cut-out (figure 6B of Morganstern Lopez) faces upward during the advancement of the trocar (the modified Can’s trocar) and obturator (3 of Can) through the tissue.
Regarding claim 47, the modified Can’s method has wherein the cut-out (figure 6 of Morganstern Lopez) interrupts a circumference of the distal portion of the tubular elongate body (the modified Can’s tubular elongate body) such that a first portion of the distal portion of the tubular elongate body has an O-shaped cross-sectional shape (figure 6 of Morganstern Lopez) and a remainder of the distal portion of the tubular elongate body, which is distal to the first portion, has a C-shaped cross-sectional shape (figure 6 of Morganstern Lopez).
Regarding claim 48, the modified Can’s method has wherein the cut-out (figure 6 of Morganstern Lopez) is on a side of the elongate tubular body (the modified Can’s tubular elongate body) in a direction of the curved distal portion's curvature (21 of Can).

Response to Arguments
Applicant's arguments filed September 16, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments on pages 7-14, under 35 U.S.C. 103, of the Remarks are directed to the amended claims and the combination of references (Can in view of Morganstern Lopez). Applicant argues that neither Can nor Morgenstern teaches or suggests "tubular elongate body having a proximal portion defining a first longitudinal axis, the tubular elongate body having a distal portion defining a second longitudinal axis that is transverse to the first longitudinal axis such that the distal portion extends at a fixed angle with respect to the proximal portion" and "the distal portion comprises a curved portion in between the proximal portion and distal-most end”. However, the Examiner respectfully disagrees because as generally claimed, Can discloses a tubular elongate body (21, 22) having a proximal portion (22) defining a first longitudinal axis (defined as “an axis along the lengthwise direction of the figure or body, usually passing through its center of gravity” by the Free Dictionary) (see figure 2 above), the tubular elongate body having a distal portion (21) defining a second longitudinal axis (defined as “an axis along the lengthwise direction of the figure or body, usually passing through its center of gravity” by the Free Dictionary) (see figure 2 above) that is transverse to the first longitudinal axis (see figure 2 above) such that the distal portion (21) extends at a fixed angle (e.g. non-deformable, ¶23) with respect to the proximal portion (22) and the distal portion (21) comprises a curved portion (portion of element 21) in between the 
Applicant’s arguments on page 11-14 of the Remarks is directed to the phrase “longitudinal axis”. Applicant argues that “The trocar of Can comprises a bent distal end where there is no straight longitudinal axis of the distal end that can be transverse to the longitudinal axis or the proximal portion”. However, the Examiner notes that a longitudinal axis is an imaginary line. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no straight longitudinal axis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.